Exhibit 10.26

SECOND AMENDMENT

TO THE

NALCO COMPANY PROFIT SHARING AND SAVINGS PLAN

(As Amended and Restated Effective January 1, 2008)

WHEREAS, Nalco Company (the “Company”), maintains the Nalco Company Profit
Sharing and Savings Plan, as amended and restated effective January 1, 2008 (the
“Plan”) for the benefit of eligible employees of the Company and its related
employers who have adopted the Plan; and

WHEREAS, pursuant to Sections 10.3 and 12.1 of the Plan, the Company’s Employee
Benefit Plan Administration Committee (“EBPAC”) has authority to amend the Plan;
and

WHEREAS, EBPAC desires to amend the Plan to comply in good faith with recent
changes in the law, including the requirements of the Pension Protection Act of
2006, Worker, Retiree, and Employer Recovery Act of 2008 and the Heroes Earnings
Assistance and Relief Tax Act of 2008; to modify the matching contribution
provision of the Plan; to provide certain benefits to domestic partners; and to
make certain other changes to the Plan;

NOW, THEREFORE, BE IT RESOLVED, that EBPAC hereby amends the Plan effective as
of the dates provided herein, as follows:

1. Effective January 1, 2009, Section 2.9(a) of the Plan is amended by inserting
the following new sentence at the end thereof:

“To the extent permitted by and subject to the provisions of the Heroes Earnings
Assistance and Relief Tax Act of 2008 and Code section 3401(h), Compensation
shall include any differential wage payments, as defined in Code section
3401(h)(2).”

2. Effective January 1, 2010, Article II of the Plan is amended by inserting the
following new Section 2.11A immediately after current Section 2.11 and
immediately before Section 2.12:

“2.11A. ‘Domestic Partner’ means an individual of the same sex or opposite sex
as a Participant, who has entered into a domestic partnership with the
Participant where such individual and the Participant:

 

  (a) Are each other’s sole domestic partners and intend to remain so
indefinitely;

 

  (b) Are at least 18 years of age and mentally competent to consent to
contract;

 

  (c) Are neither married to an individual outside of the domestic partnership
nor are a member of another domestic partnership;

 

  (d) Are jointly responsible for each other’s common well-being and financial
obligations;



--------------------------------------------------------------------------------

  (e) Are not related by blood to the degree of closeness that would prohibit a
legal marriage in the state of residence; and

 

  (f) Have lived together in the same principal residence for at least six
(6) months and intend to do so indefinitely.

The Participant and Domestic Partner must provide such documentation as EBPAC
may require as evidence of the permanency of the relationship and their
financial interdependence and joint responsibility.”

3. Effective January 1, 2010, Article II of the Plan is amended by deleting
Sections 2.24, 2.25, 2.33 and 2.34 in their entirety and redesignating the
remaining sections in Article II accordingly.

4. Effective January 1, 2010, newly designated Section 2.27 is amended by
substituting a reference to Section 2.27 in place of the reference to
Section 2.29.

5. Effective January 1, 2010, the first paragraph of Section 4.10 of the Plan is
amended in its entirety to read as follows:

“Subject to the applicable limitations set forth in Article VIII, as soon as
practicable, and in no event later than the time prescribed by law (including
extensions thereof) for filing the Employer’s Federal income tax return for its
taxable year, the Employer shall deposit with the Trustee on behalf of each of
its Active Participants, a Company 401(k) Match Contribution in an amount equal
to 100% of each such Participant’s 401(k) Contributions, excluding 401(k)
Contributions in excess of 4% of the Participant’s Compensation.”

6. Effective January 1, 2007, Section 6.2 of the Plan is amended by inserting
the following new paragraph at the end thereof:

“Notwithstanding anything in this Section 6.2 to the contrary, if a Participant
dies on or after January 1, 2007 while performing qualified military service (as
defined in Code section 414(u)), the Participant’s Company 401(k) Match Account
and his Profit Sharing Account shall become fully vested and nonforfeitable upon
the date of his death, provided that the Participant would have been eligible
for reinstatement of employment with the Company had the Participant’s qualified
military service ended on the day before his death.”

7. Effective January 1, 2009, Subsection 7.3(e) of the Plan is amended by adding
the following new sentence at the end thereof:

“Notwithstanding anything in the Plan to the contrary, the Plan shall not
suspend required distributions under this Section 7.3 for the 2009 Plan Year as
permitted by Code section 401(a)(9)(H) as enacted by the Worker, Retiree, and
Employer Recovery Act of 2008.”

8. Effective January 1, 2010, Section 7.6(a)(1) of the Plan is amended by
inserting the following immediately prior to the semicolon at the end thereof:

“of the Participant, the Participant’s spouse or dependents (as defined in Code
section 152, without regard to Code sections 152(b)(1), (b)(2) and (d)(1)(B)),
or the Participant’s Beneficiary designated in accordance with Section 15.1(a)
hereof”

 

2



--------------------------------------------------------------------------------

9. Effective January 1, 2010, Sections 7.6(a)(3) and (6) of the Plan are amended
by inserting the following immediately prior to the semicolons at the end
thereof:

“(as defined in Code section 152, without regard to Code sections 152(b)(1),
(b)(2) and (d)(1)(B)) or the Participant’s Beneficiary designated in accordance
with Section 15.1(a) hereof”

10. Effective January 1, 2008, the first sentence of Section 7.9(b)(3) of the
Plan is amended by replacing the word “or” where it occurs therein with a comma
and inserting the following at the end thereof:

“or, subject to the restrictions set forth in Code section 408A, a Roth IRA (as
defined in Code section 408A)”

11. Effective January 1, 2009, Article VII of the Plan is amended by inserting
the following new Section 7.10 immediately following current Section 7.9:

“7.10. Withdrawals During Qualified Military Service. Notwithstanding the
foregoing, to the extent permitted by and subject to the provisions of the
Heroes Earnings Assistance and Relief Tax Act of 2008 and applicable law, a
Participant who is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
at least 30 days and receiving differential wage payments (within the meaning of
Code section 3401(h)(2)) shall be eligible to receive a distribution of his
elective deferrals from his Account, provided that such Participant may not make
401(k)/Pre-Tax Contributions, 401(k)/Roth Contributions or Voluntary/After-Tax
Contributions under the Plan during the six month period following such
distribution.”

12. Effective January 1, 2008, the fourth sentence of Section 8.1(c) of the Plan
is amended by replacing the phrase “until distributed” where it occurs therein
with the following:

“through the end of the calendar year in which such contribution was made”

13. Effective January 1, 2008, the fourth sentence of Section 8.2(c) of the Plan
is amended by replacing the phrase “until distributed” where it occurs therein
with the following:

“through the end of the calendar year in which such contribution was made”

14. Effective January 1, 2010, Section 10.7(d) of the Plan is amended by
replacing the current subsection title with the new subsection title
“Restriction on Venue and Limitations on Actions” and inserting the following
two sentences at the end thereof:

“Any Participant or Beneficiary can bring an action in connection with the Plan
only in Federal District Court in Chicago, Illinois. The Participant or
Beneficiary must bring the cause of action within two years of the final adverse
benefit determination which is being challenged.”

15. Effective January 1, 2010, Section 11.5 of the Plan is amended by inserting
the following new sentence at the end thereof:

“For purposes of this Section 11.5, a Participant’s ‘alternate payee’ shall not
include a

 

3



--------------------------------------------------------------------------------

Participant’s Domestic Partner, unless the Domestic Partner is recognized by a
domestic relations order as the Participant’s dependent (as defined in Code
section 152) and has the right to receive all, or a portion of, the benefits
payable under the Plan with respect to such Participant.”

16. Effective January 1, 2010, Section 15.1 of the Plan is amended by revising
subsections (b), (d) and (e) in their entirety to read as follows and by
inserting the following new subsection (f):

 

  “(b) The Beneficiary of each Participant who is either married or in a
domestic partnership shall automatically be the surviving spouse or Domestic
Partner, as the case may be, of such Participant, unless such spouse or Domestic
Partner had consented in writing to the designation of another Beneficiary or
Beneficiaries. Each Participant who is married or in a domestic partnership may,
from time to time, change his designation of a Beneficiary or Beneficiaries;
provided, however, that the Participant may not change such designation without
the written consent of his spouse or Domestic Partner, as the case may be. Any
such written consent must satisfy the requirements of Subsection 15.1(e).”

 

  “(d) In the event that a Participant fails to designate a Beneficiary or
Beneficiaries, or if for any reason such designation shall be legally
ineffective, or if all designated Beneficiaries predecease him or die
simultaneously with him, distribution shall be made to the Participant’s
surviving spouse or Domestic Partner, as the case may be; provided, however,
that if there is no surviving spouse or Domestic Partner, distribution shall be
made to the executor or administrator of the Participant’s estate.”

 

  “(e) The written consent described in Subsection 15.1(b) shall not be
effective unless (i) the spouse or Domestic Partner, as the case may be, has
consented in writing to the designation of another Beneficiary or Beneficiaries,
(ii) such designation designates another Beneficiary or Beneficiaries (or a form
of benefits) which may not be changed without the written consent of the spouse
or Domestic Partner, as applicable (or the consent of the spouse or Domestic
Partner expressly permits designations by the Participant without any
requirement of further consent by the spouse or Domestic Partner), and (iii) the
spouse’s or Domestic Partner’s consent acknowledges the effect of such
designation and is witnessed by a Plan representative or a notary public. Such
consent shall not be required if the Participant establishes to the satisfaction
of EBPAC that such consent may not be obtained because there is no spouse or
Domestic Partner, because the spouse or Domestic Partner cannot be located or
because of such other circumstances as the Secretary of the Treasury may
prescribe by regulation.”

 

  “(f) Notwithstanding the foregoing, unless prior to the Participant’s death
the Company has received satisfactory documentation of the domestic partnership,
as provided in Section 2.11A, the provisions of this Section 15.1 which relate
to a Domestic Partner shall not apply.”

17. Effective January 1, 2010, the first sentence of Section 15.2 of the Plan is
amended by deleting the word “or” in the next to last place where it occurs
therein and inserting the following at the end thereof:

“, or a Domestic Partner, provided that the Company has received satisfactory
documentation of the domestic partnership, as provided in Section 2.11A.”

*        *        *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EBPAC has caused this Second Amendment to be executed by its
duly authorized members this 30th day of November, 2009.

 

NALCO COMPANY

EMPLOYEE BENEFIT PLAN

ADMINISTRATION COMMITTEE

 

Erik Fyrwald

 

Brad Bell

 

Steve Landsman

 

Laurie Marsh

 

Bob Dompke